Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 1 of 10 Page ID #78



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS
                                   BENTON DIVISION


  MIGUEL HERNANDEZ
                                                        CASE NO.:18-cv-01946-SMY-DGW
                    Plaintiff,
                                                        JUDGE: Staci M. Yandle
          -v-
                                                        MAGISTRATE JUDGE:
  BC SERVICES, INC.                                     Donald G. Wilkerson

                    Defendant.                          AMENDED COMPLAINT
                                                        JURY DEMAND ENDORSED HEREON


    Plaintiff, Miguel Hernandez, for his amended complaint against BC Services, Inc.

 (“Defendant”), states as follows:

                                       NATURE OF THE ACTION

    1. Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection Practices

 Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Illinois Consumer Fraud and Deceptive

 Business Practices Act, 815 ILCS 505/10a et seq. (“ICFA”), stemming from Defendant’s unlawful

 collection practices as more fully described in this amended complaint.

                                     JURISDICTION AND VENUE

    2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

 is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331, 1337, as the

 action arises under the laws of the United States. Supplemental jurisdiction exists for the state law

 claim pursuant to 28 U.S.C. § 1367.

    3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

 within the Southern District of Illinois and the events and/or omissions giving rise to the claims

 made herein occurred within the Southern District of Illinois.
Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 2 of 10 Page ID #79



                                               PARTIES

    4. Plaintiff, Miguel Hernandez (“Mr. Hernandez”), is a natural adult person residing in

 Mount Vernon, Illinois, which lies within the Southern District of Illinois.

    5. Mr. Hernandez is a “person” as that term is defined by § 1692a(3) of the FDCPA.

    6. Mr. Hernandez is a “person” as that term is defined and/or used within the ICFA.

    7. Defendant, BC Services, Inc., is a Colorado corporation in the business of collecting

 consumer debts on behalf of others within the State of Illinois and throughout the United States.

 As such, Defendant regularly uses the mails and/or the telephone to collect, or attempt to collect,

 delinquent consumer accounts.

    8.   In its communications to consumers, Defendant identifies itself as a “debt collector.”

    9. Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

    10. Defendant is a “person” as that term is defined and/or used within the ICFA.

    11. Defendant acted through its agents, employees, officers, members, directors, heirs,

 successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

 times relevant to this action.

                              FACTS SUPPORTING CAUSES OF ACTION

    12. On or around September 14, 2018, Defendant mailed a dunning correspondence to Mr.

 Hernandez attempting to collect a medical debt allegedly incurred to Mid America Radiology in

 the amount of $986.42 (the “Subject Debt”). A copy of the correspondence is attached to this

 amended complaint as Exhibit A (the “Collection Letter”).

    13. Following the default on the Subject Debt, it was sold, assigned and/or transferred to

 Defendant for collection.

    14. Mr. Hernandez did not recognize the Subject Debt as belonging to him.


                                                   2
Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 3 of 10 Page ID #80



    15. The Collection Letter was the initial communication Mr. Hernandez received from

 Defendant concerning the Subject Debt.

    16. As the initial communication concerning the Subject Debt, the Collection Letter contained

 the requisite debt verification rights notice, disclosed by Defendant to Mr. Hernandez pursuant to

 15 U.S.C. § 1692g (the “G Notice”). See Exhibit A.

    17. Despite the Collection Letter containing the G-Notice, it demanded immediate payment

 from Mr. Hernandez by including a detachable payment coupon, forming the top of the Collection

 Letter. See Exhibit A.

    18. Defendant’s demand for immediate payment from Mr. Hernandez within the Collection

 Letter overshadowed its disclosure of the G Notice to him.

    19. On or around September 18, 2018, after receiving the Collection Letter, Defendant called

 Mr. Hernandez (the “Initial Call”). Mr. Hernandez did not answer the call.

    20. Concerned about the Collection Letter and the Initial Call, Mr. Hernandez called Defendant

 back on or around September 24, 2018 (the “Phone Call”). Defendant’s representative instructed

 Mr. Hernandez that he owed a total of $7,595.04 stemming from six (6) open accounts.

    21. Mr. Hernandez was taken aback by the substantial increase in the amount Defendant was

 attempting to collect. Mr. Hernandez advised he could not afford to pay and Defendant’s agent

 advised that the file would be notated but that Mr. Hernandez could set up a payment plan and at

 least attempt to pay on the smaller accounts first and work up to the bigger accounts, advising that

 any payments would help as some of the accounts are reporting to the Credit Bureaus.

    22. Defendant’s demand for immediate payment from Mr. Hernandez within the Collection

 Letter and subsequent demand for payment during the Phone Call within the thirty (30) day debt

 verification period ultimately overshadowed Mr. Hernandez’s rights under the G Notice.



                                                  3
Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 4 of 10 Page ID #81



    23. Confused and concerned after receiving the Collection Letter and discussing the Subject

 Debt on the Phone Call, Mr. Hernandez spoke to his attorneys for assistance and clarification

 regarding his rights.

                                             DAMAGES

    24. Mr. Hernandez was misled by Defendant’s collection actions.

    25. Mr. Hernandez justifiably fears that, absent this Court’s intervention, Defendant will

 continue to attempt to collect payment from him using abusive, deceptive and unlawful means,

 and ultimately cause him unwarranted economic harm.

    26. Due to Defendant’s conduct, Mr. Hernandez was forced to hire counsel and his damages

 therefore include reasonable attorneys’ fees incurred in prosecuting this action.

    27. After a reasonable time to conduct discovery, Mr. Hernandez believes he can prove that

 all actions taken by Defendant as described in this amended complaint were taken willfully and/or

 with knowledge that its actions were taken in violation of the law.

    28. Due to Defendant’s conduct, Mr. Hernandez is entitled to statutory damages, punitive

 damages and all other appropriate measures to punish and deter Defendant and other debt

 collection agencies from engaging in the unlawful collection practices described in this amended

 complaint.

                                    GROUNDS FOR RELIEF

                                            COUNT I
                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     15 U.S.C. §§ 1692e, e(2)(A), e(5), e(10), f, f(1) and g(b)

    29. All prior paragraphs are incorporated into this count by reference.

    30. The FDCPA states, in relevant part:

                 “A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.

                                                  4
Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 5 of 10 Page ID #82



                Without limiting the general application of the foregoing, the
                following conduct is a violation of this section: (2) The false
                representation of -- (A) the character, amount, or legal status of any
                debt; (5) The threat to take any action that cannot legally be taken or
                that is not intended to be taken; (10) The use of any false
                representation or deceptive means to collect or attempt to collect any
                debt or to obtain information concerning a consumer.” 15 U.S.C. §§
                1692e, e(2)(A), e(5) and e(10).

                “A debt collector may not use unfair or unconscionable means to
                collect or attempt to collect any debt. Without limiting the general
                application of the foregoing, the following conduct is a violation of
                this section: (1) The collection of any amount (including any interest,
                fee, charge, or expense incidental to the principal obligation) unless
                such amount is expressly authorized by the agreement creating the
                debt or permitted by law.” 15 U.S.C. §§ 1692f and f(1).

                “Collection activities and communications that do not otherwise
                violate this title may continue during the thirty-day period referred to
                in subsection (a) unless the consumer has notified the debt collector
                in writing that the debt, or any portion of the debt, is disputed or that
                the consumer requests the name and address of the original creditor.
                Any collection activities and communication during the thirty-day
                period may not overshadow or be inconsistent with the disclosure of
                the consumer’s right to dispute the debt or request the name and
                address of the original creditor.” 15 U.S.C. § 1692g(b).

    31. Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), f, f(1) and g(b) by making a

 demand for immediate payment of the Subject Debt from Plaintiff twice within the thirty (30) day

 grace period provided to him under the G Notice. Such demands for payment were inconsistent

 with and overshadowed Plaintiff’s rights under the FDCPA. As such, Defendant ultimately used

 abusive, deceptive and unfair means in connection with its collection of the Subject Debt.

    32. As Plaintiff had no prior contractual relationship or dealings with Defendant whatsoever

 and the fact that the amounts being collected differed so drastically, Plaintiff was justifiably

 confused and skeptical of the collection communications in relation to his rights under § 1692(g)

 of the FDCPA.




                                                  5
Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 6 of 10 Page ID #83



    33. Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), f, f(1) and g(b) by attempting to

 collect the $7,595.04 during the Phone Call to avoid negative credit reporting created a false sense

 of urgency to begin a payment plan as soon as possible so as to avoid said negative reporting.

 Further, by stating Plaintiff needed to start paying on the smaller accounts, since such a large

 amount was owed, created the implication that Plaintiff needed to start making payments

 immediately in order to successfully surmount the substantial amount owed to Defendant.

    34. As an experienced debt collector, Defendant knows that its representations to consumers

 concerning their rights under the FDCPA are required to be truthful, complete and accurate, and

 disclosed without any intent to mislead or deceive. Defendant also knows that it must afford each

 consumer an opportunity to exercise his or her debt verification rights within the allotted thirty

 (30) day time period without excessive or inconsistent collection activity or communication with

 the consumer.

    35. As set forth in paragraphs 24 through 28 above, Plaintiff has been harmed and has suffered

 damages as a result of Defendant’s unlawful collection practices as described in this amended

 complaint.

                                     COUNT II
  VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                                   815 ILCS 505/2

    36. All prior paragraphs are incorporated into this count by reference.

    37. Defendant’s collection activity in connection with the Subject Debt constitutes “conduct

 of any trade or commerce” as that phrase is defined and/or used within the ICFA.

    38. The ICFA states, in relevant part:

                      “Unfair methods of competition and unfair or deceptive acts or
                      practices, including but not limited to the use or employment of
                      any deception, fraud, false pretense, false promise,
                      misrepresentation or the concealment, suppression or omission of


                                                  6
Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 7 of 10 Page ID #84



                      any material fact, with intent that others rely upon the
                      concealment, suppression or omission of such material fact . . . in
                      the conduct of any trade or commerce are hereby declared
                      unlawful whether any person has in fact been misled, deceived or
                      damaged thereby.” 815 ILCS 505/2.

                      “Any person who suffers actual damage as a result of a violation
                      of this Act committed by any other person may bring an action
                      against such person. The court, in its discretion may award actual
                      economic damages or any other relief which the court deems
                      proper.” 815 ILCS 505/10a.

    39. Defendant engaged in unfair and deceptive acts or practices, in violation of 815 ILCS

 505/2, by twice demanding immediate payment from Plaintiff within thirty (30) days of its G

 Notice disclosure to Plaintiff, ultimately overshadowing and acting inconsistently to Plaintiff’s

 rights under the FDCPA. The Collection Letter informed Plaintiff that Defendant was attempting

 to collect $986.42. See Exhibit A. However, during the Phone Call Plaintiff was informed

 Defendant was attempting to collect $7,595.04, an amount substantially higher than Plaintiff

 initially thought was being sought from him. The staggering contrast between the amounts being

 collected in the Collection Letter and on the Phone Call, the intimidating process of going through

 collections and having no prior relationship with Defendant, created a sense of urgency to begin

 payment on these debts since such a high amount was owed, $6,608.62 more than Defendant

 identified in the Collection Letter. The attempt to collect on the Subject Debt in the Phone Call to

 avoid negative credit reporting created a false sense of urgency to begin a payment plan as soon

 as possible so as to avoid said negative reporting.

    40. Defendant intended that Plaintiff rely on its unfair, unlawful and deceptive collection

 activity in order to procure immediate payment of the Subject Debt.




                                                  7
Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 8 of 10 Page ID #85



    41. As set forth in paragraphs 24 through 28 above, Plaintiff has been harmed and has suffered

 damages as a result of Defendant’s unlawful collection practices as described in this amended

 complaint.

    42. Plaintiff is therefore entitled to relief pursuant to 815 ILCS 505/10a.

   43. Defendant’s actions as set forth in this amended complaint were malicious, willful and/or

 undertaken with such reckless disregard of Plaintiff’s rights that malice may be inferred, subjecting

 Defendant to liability for punitive damages under the ICFA in such an amount to be proved at trial.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, Miguel Hernandez, respectfully requests that this Court enter

 judgment in his favor as follows:

           a) Awarding Plaintiff actual damages, in an amount to be determined at trial, as
              provided under 15 U.S.C. § 1692k(a)(1) and 815 ILCS 505/10a;

           b) Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
              under 15 U.S.C. § 1692k(a)(2)(A);

           c) Awarding Plaintiff punitive damages, in an amount to be determined at trial, as
              provided under 815 ILCS 505/10a;


           d) Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as
              provided under 15 U.S.C. § 1692k(a)(3) and 815 ILCS 505/10a; and

           e) Awarding Plaintiff any other relief as this Court deems just and appropriate.


 DATED this ___ day of January, 2019.                  Respectfully Submitted,

                                                         /s/ Kristen C. Wasieleski
                                                       Kristen C. Wasieleski #6303018
                                                       CONSUMER LAW PARTNERS, LLC
                                                       333 N. Michigan Ave., Suite 1300
                                                       Chicago, Illinois 60601
                                                       (267) 422-1000 (phone)
                                                       (267) 422-2000 (fax)
                                                       kristen.w@consumerlawpartners.com

                                                  8
Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 9 of 10 Page ID #86




                                                       Counsel for Plaintiff

                                         JURY DEMAND

     Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                       /s/ Kristen C. Wasieleski
                                                      Kristen C. Wasieleski #6303018
                                                      CONSUMER LAW PARTNERS, LLC




                                                  9
Case 3:18-cv-01946-SMY-GCS Document 19 Filed 01/31/19 Page 10 of 10 Page ID #87



          VERIFICATION OF AMENDED COMPLAINT AND CERTIFICATION

  STATE OF ILLINOIS                      )
                                         ) ss
  COUNTY OF JEFFERSON                    )

  Pursuant to 28 U.S.C. § 1746, Plaintiff, Miguel Hernandez, having first been duly sworn and upon
  oath, verifies, certifies, and declares as follows:

     1. I am the Plaintiff in this civil proceeding.

     2. I have read the above-entitled Amended Complaint prepared by my attorneys and I believe
        that all of the facts contained in it are true, to the best of my knowledge, information and belief
        formed after reasonable inquiry.

     3. I believe that this Amended Complaint is well grounded in fact and warranted by existing law
        or by a good faith argument for the extension, modification, or reversal of existing law.

     4. I believe that this Amended Complaint is not interposed for any improper purpose, such as to
        harass Defendant, cause unnecessary delay to Defendant, or create a needless increase in the
        cost of litigation to Defendant.

     5. I have filed this Amended Complaint in good faith and solely for the purposes set forth in it.


     I declare under penalty of perjury that the foregoing is true and correct.


         Executed on this ______ day of January, 2019.



                 __________________________________________
                                   Signature




                                                       10
